Citation Nr: 1011824	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  02-19 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for a lumbar spine disability with arthritis, 
limitation of motion, and peripheral neuropathy.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  

3.  Entitlement to a disability rating greater than 20 
percent for posterior tendonitis of the left ankle.  

4.  Entitlement to a disability rating greater than 20 
percent for rupture of the right Achilles' tendon.  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at 
Law


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to 
November 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2002, June 2003, and June 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  In the April 2002 
decision, the RO denied an increased rating for the Veteran's 
spine disability.  In the June 2003 decision, the RO denied 
increased evaluations for the right Achilles tendon and left 
tibial tendonitis disabilities, and in the June 2009 
decision, the RO denied a TDIU.  

In May 2007, the Board issued a decision in which it 
adjudicated the issue of whether an increase in the rating 
assigned for the Veteran's spine disability was warranted.  
The Veteran appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Veterans Court).  In September 
2008 the Veterans Court granted a joint motion of the Veteran 
and the Secretary of Veterans' Affairs (the Parties), vacated 
the May 2007 decision as to the issue of whether an increased 
rating was warranted for the Veteran's spine disability, and 
remanded that issue to the Board for compliance with the 
instructions in the joint motion.  

The issues of entitlement to a TDIU and to a disability 
rating greater than 20 percent for a lumbar spine disability 
with arthritis, limitation of motion, and peripheral 
neuropathy are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO.  




FINDING OF FACT

Neither the Veteran's posterior tendonitis of the left ankle 
nor her rupture of the right Achilles' tendon have resulted 
in ankylosis during any period of time on appeal or have 
resulted in symptomatology or a level of disability not 
contemplated by the schedular rating criteria.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
have not been met for the Veteran's posterior tendonitis of 
the left ankle or her rupture of the right Achilles' tendon.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  See Hart v. Mansfield, 21 
Vet. App. 505 (2008).  Here the Veteran filed his claim, from 
which this appeal followed, in October 2002.  Hence, the 
relevant temporal focus for adjudicating this appeal "is on 
the evidence concerning the state of the disability from the 
time period one year before the claim was filed."  Id. at 
509.  Of note is that from September 2001 to December 2001 a 
100 percent temporary rating was in effect for the Veteran's 
disability of the left ankle, under the criteria of 38 C.F.R. 
§ 4.30.  

Service connection was established for rupture of the right 
Achilles tendon and for rupture of the left Achilles tendon 
and left ankle sprain in an April 1990 rating decision.  The 
RO recharacterized the left ankle disability as posterior 
tibial tendinitis, left ankle, in a March 2002 rating 
decision and assigned a 20 percent rating for that disability 
effective since December 2001 under the criteria found at 
38 C.F.R. § 4.71a Diagnostic Code 5271.  Similarly, 
disability resulting from rupture of the right Achilles 
tendon has been rated as 20 percent disabling under the same 
criteria, effective since October 2001.  

38 C.F.R. § 4.71a provides for ratings of 10 percent or 20 
percent for moderate or marked limitation of motion of the 
ankle, respectively.  Normal ankle dorsiflexion is from 0 to 
20 degrees and normal ankle plantar flexion is from 0 to 45 
degrees.  38 C.F.R. § 4.71a Plate II.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  However, once the maximum rating available is 
assigned for such limitation of motion, § 4.40 and § 4.45 are 
not for application.  Id.  

In the instant case the maximum rating has already been 
assigned for limitation of motion, so the factors discussed 
in DeLuca are not for application.  The only higher ratings 
for disability of the ankle require ankylosis or certain 
deformity.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

Under 38 C.F.R. § 4.71a Diagnostic Code 5270 ankylosis in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion, or eversion deformity is rated 40 percent 
disabling.  Ankylosis in plantar flexion, between 30 degrees 
and 40 degrees or in dorsiflexion between 0 and 30 degrees is 
rather 30 percent disabling.  Id.  Ankylosis in plantar 
flexion, less than 30 degrees is rated 20 percent disabling.  
Id.  

An August 2002 VA rheumatology note indicates that the 
Veteran had a tender left ankle and calf but had full range 
of motion of all joints.  This is evidence against assigning 
an increased rating because it is evidence that she did not 
have ankylosis of either ankle.  

In March 2003 the Veteran underwent a VA examination of her 
left ankle.  She denied any locking or giving way of the 
ankle but reported that she had fatigability with walking 
greater than one half mile, and therefore, lack of endurance.  
She reported pain of seven on a scale of ten when her ankle 
hurts.  Precipitating factors included ambulation; and rest 
and non steroidal anti inflammatory drugs (NSAIDs) alleviated 
the pain.  Limitations in her work, which was secretarial at 
the time, amounted to her not being able to ambulate 
significant distance without rest.  

Physical examination revealed normal strength except for 
inversion of her left foot.  She had some loss of valgus 
posture of her left ankle and was about neutral in terms of 
valgus/varus alignment.  She had normal stability.  Range of 
motion was from 0 to 20 degrees of dorsiflexion, 0 to 35 
degrees of plantar flexion, 10 degrees of inversion, and 5 
degrees of eversion of her foot.  In other words, she had 
nearly full range of motion of her left ankle.  

This report is evidence against assigning a rating higher 
than 20 percent for the disability of the Veteran's left 
ankle because this report shows that her left ankle was not 
ankylosed.  Likewise, the report provides that her ankle was 
about neutral in terms of valgus/varus alignment which is 
evidence tending to show that she had no abduction, 
adduction, inversion, or eversion deformity.  

In June 2003 the Veteran underwent a VA examination of her 
right ankle.  Range of motion was measured as 5 degrees of 
dorsiflexion, 15 to 20 degrees of plantar flexion, and 
limited inversion and eversion with decreased subtalar motion 
and some pain associated with the inversion of 10 degrees and 
eversion of 5 degrees.  Internal rotation was limited to 10 
degrees and external rotation was limited to 5 degrees.  She 
had pain of motion and the examiner commented that it was 
conceivable that the pain could increase and further limit 
function of the ankle.  

This report is evidence against assigning a rating higher 
than 20 percent under any schedular activity because the 
Veteran's right ankle is not ankylosed.  

The examiner stated that the Veteran did have a plantar flex 
posture of her foot and perhaps some plantar flexion 
contracture of her right ankle.  This description of 
"perhaps some" plantar flexion contracture the Board does 
not find to be evidence of deformity as the statement itself 
does not mention deformity and the phrase employed by the 
examiner makes it questionable if she even had any unusual 
flexion contracture.  

In January 2005 the Veteran again underwent VA examination, 
this time of both ankles.  She reported a pulling in her calf 
when she dorsiflexed her foot, and pain.  She reported that 
walking aggravates the pain and resting alleviated the pain.  
She also reported that she was able to walk for a distance of 
under one mile.  She reported numbness and tingling of both 
feet.  

Physical examination revealed no palpable defect in her 
Achilles tendon on the right but it was tender to palpation.  
She had a nearly full range of motion with dorsiflexion from 
0 to 15 degrees, and plantar flexion of 0 to 30 degrees.  She 
had no obvious varus or valgus deformity of her calcanus on 
standing.  Range of motion of the left ankle was from 0 to 15 
degrees of dorsiflexion and 0 to 30 degrees of plantar 
flexion.  She had painless subtalar motion.  She had no varus 
or valgus deformity of her calcaneus.  

X-rays of the right ankle showed minimal arthritis with a 
well maintained mortice and good joint space, no subluxation 
or dislocation.  X-rays of the left ankle showed a well 
maintained mortice, minimal arthritic change, no fractures of 
subluxation.  

In that report the examiner stated that the Veteran had 
tenderness on palpation indicative of tendonitis type 
symptoms of the right ankle.  He remarked that if she had 
indeed had a right Achilles tendon rupture the treatment 
received is not that which is indicated for that type of 
injury.  He remarked that he thought it would be valuable to 
obtain additional records of the treatment she received at 
the time of the injury to fully document that injury.  As to 
her left ankle, the examiner stated that the Veteran reported 
that an MRI was performed, he remarked that the treatment she 
received for that injury was more appropriate but he also 
stated that it would be helpful to have an MRI report stating 
rupture of that left Achilles tendon.  The examiner stated 
that the Veteran did not have signs or symptoms of posterior 
tibial tendonitis at the time of his examination.  Finally, 
the examiner remarked that if the Veteran had indeed had 
bilateral Achilles tendon ruptures, as she apparently 
reported, "she has regained quite well the range of motion 
and strength of these tendons."  He also documented early in 
his report that the Veteran was illegally obtaining 
hydrocodone from individuals other than her medical 
caregivers and he stated at the end of the report that it was 
difficult to determine the degree of pain and discomfort 
experienced by the Veteran.  

In addressing the Deluca factors, the examiner stated that 
the Veteran had mild pain on palpation of her Achilles 
tendons and that it was conceivable that the pain could 
further limit her function.  He stated that it was not 
feasible to attempt to express any of this in terms of 
additional limitation of motion. 

This report shows that the Veteran has motion of both ankles 
and that there is no deformity of either ankle.  As such, it 
is evidence against assigning ratings higher than the 20 
percent ratings already assigned.  Although the examiner 
commented that it would be helpful to have additional records 
of her treatment, this was not in the context of her current 
disability, but rather was in the context of if she had 
indeed ever suffered a ruptured Achilles tendon as he 
remarked that if she did she recovered very well.  As such, 
his comment is not a reason to find that the examination was 
other than adequate, which the Board so finds.  

As to the examiner's comment regarding her use of hydrocodone 
and whether her pain could be properly assessed, this does 
not matter in this case as it is assumed that she has pain 
but the pain (even if greater than what was exhibited during 
the examination) could not result in ankylosis or deformity, 
by definition.  

In June 2009, the Veteran again underwent VA examination of 
her ankles.  The Veteran reported that she has sharp pains in 
her ankles/Achilles tendons, mainly with plantar flexion.  
Symptoms worsened by walking for 15 minutes, or for 1 to 2 
blocks, standing and wearing high heels.  

Physical examination of the left ankle showed mild swelling 
at the insertion of the Achilles tendon.  Range of motion of 
both ankles was dorsiflexion from 0 to 20 degrees and plantar 
flexion from 0 to 45 degrees, with no complaints of pain and 
no changes with repetition.  She had normal subtalar motion.  
The examiner stated that her os calcis is at about 5 degrees 
of valgus in relation to her tibia, for both ankles.  He 
diagnosed insertional Achilles tendonitis of the left and 
right ankle.  He also stated that it was conceivable that 
pain could further limit function in the future but that it 
is not conceivable to try to predict this.  

This examination is evidence against assigning ratings higher 
than the 20 percent already assigned for the Veteran's 
disabilities of the ankles because the results show that 
neither ankle is ankylosed.  The Board is aware that the 
examiner stated that her os calcis was at about 5 degrees of 
valgus in relation to her tibia, however, he obviously did 
not find this to be a deformity as he provided diagnoses 
without mention of deformity.  

These examinations do not show that the examiner's reviewed 
the Veteran's claims file.  Indeed, in the June 2009 report, 
the examiner referred to reviewing a Form 2507.  Although 
this draws into question whether the examiners did review the 
claims file, the Board finds that this does not render the 
examinations inadequate.  Over the course of the claim and 
appeal, there is sufficient evidence (the reports just 
described) for the Board to state that review of the claims 
file simply could not have made any difference.  The 
examination reports all indicate that histories were obtained 
from the Veteran which are in agreement with her treatment.  
Review of the claims file in its entirety could not have 
resulted in findings of ankylosis or deformity.  Hence, the 
history provided by the Veteran, along with the examinations 
themselves, are sufficient for the Board to find that the 
examiners had sufficient facts and data before them to 
properly conduct the examinations and render diagnoses.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

VA treatment records are of record but provide no evidence 
that the Veteran has any deformity or ankylosis of either 
ankle or that she exhibits any symptomatology different or 
more severe than that documented in the examination reports.  

All evidence of record shows that the Veteran has not had 
ankylosis or deformity of either ankle from the period of 
time beginning one year prior to when she filed her claims to 
the present.  Hence, there is no basis for assigning higher 
ratings under the scheduler criteria for any pertinent period 
of time.  

Also considered by the Board is whether the Veteran's ankle 
disabilities warrant referral for extraschedular 
consideration.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R.  § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Veterans Court has held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 38 Vet. App. 218, 227 (1995).

More recently, the Veterans Court clarified the analytical 
steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  First, either the RO or the 
Board must determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

No evidence of record shows that the service connected 
conditions of the Veteran's ankles results in a level of 
disability or symptomatology not addressed by the schedular 
criteria.  As explained above, those criteria account for 
limited motion whether mechanical or because of pain, 
fatigue, etc. - the symptoms that the Veteran experiences.  
There is no symptomatology of the Veteran's ankle 
disabilities that are not contemplated by the schedular 
criteria and the Veteran's disability of the ankles is not 
shown to have reached such a level as to fall outside of the 
schedular criteria.  Thus, analysis of this case under the 
first step specified in Thun indicates that referral for 
extraschedular consideration is not warranted in this case, 
the Board need go no further in the analysis.  Referral is 
not indicated in this case.

However, as a matter of completeness, the Board notes that 
application of the second step specified in Thun also results 
in a finding that referral is not indicated.  The evidence 
does not show that the Veteran's ankle disabilities have 
resulted in frequent hospitalizations, cause marked 
interference with her employment, or otherwise produces 
unrecognized impairment that suggests that extraschedular 
consideration is indicated.

The preponderance of the evidence is against assigning a 
rating higher than 20 percent disabling for either of the 
Veteran's service connected ankle disabilities.  Hence, her 
appeal as to these issues must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Veterans Court held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letter 
sent to the Veteran in November 2006 that fully addressed all 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  
She was specifically informed as the evidence probative of 
what disability rating is assigned and the basis for 
assigning such ratings.  Although this notice was sent after 
the initial adjudication of her claim by the RO, the RO 
provided the Veteran with additional assistance in 
substantiating her claims (an examination in 2009) and she 
had sufficient time and opportunity to participate 
meaningfully in the processing of her claims.  Furthermore, 
the RO readjudicated her claim following the notice, time and 
opportunity, by issuance of Supplemental Statement of the 
Case in July 2009, thus curing the timing defect.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and afforded the Veteran three adequate examinations 
of each ankle.  

Neither the Veteran nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied as to the issues of whether increased 
ratings are warranted for disability of the Veteran's ankles.  


REMAND

In June 2009 the RO denied a TDIU.  The Veteran filed a 
notice of disagreement with that decision in October 2009.  
The claims file is absent for evidence that a statement of 
the case has been issued.  Because the filing of a notice of 
disagreement initiates appellate review, the claim must be 
remanded for the preparation of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  

In June 2009 the Veteran underwent a VA examination of her 
spine.  The claims file fails to document that this evidence 
has been considered by the RO in determining the proper 
rating to be assigned for the Veteran's disability of the 
spine.  

In a letter dated in December 2009, the Veteran requested 
that her case be remanded to the RO for review of the June 
2009 examination report in the first instance.  See 38 C.F.R. 
§ 20.1304.  

Additionally, the Board notes that in the joint motion the 
Parties found it unclear at what point the Veteran began to 
experience pain upon motion of her thoracolumbar spine, 
particularly in forward flexion.  In the current examination 
report, the examiner stated that the Veteran had forward 
flexion from 0 to 70 degrees but "refuses to move past that 
secondary to pain."  

The Board is unsure as to how it can provide clarity to the 
Court with regard to this issue given the facts cited above.  
In any event, on remand VA must afford the Veteran another VA 
examination of her spine.  The examiner is asked to describe 
in more detail the point at which the Veteran begins to 
experience pain in the range of motion of the thoracolumbar 
spine and the effect that the pain has on her range of 
motion.  

Accordingly, the case is REMANDED for the following action:

1.  If not already completed, provide the 
Veteran and her representative with a 
statement of the case with regard to her 
claim for a TDIU.  

2.  Schedule the Veteran for a VA 
examination of her thoracolumbar spine.  
The claims file must be provided to the 
examiner, the examiner must review the 
claims file in conjunction with the 
examination and the examiner must annotate 
his or her report as to whether the claims 
file was reviewed.  In addition to the 
usual requirements of a VA spine 
examination, the examiner is asked to 
provide a full description of any pain 
that the Veteran experiences during range 
of motion testing.  The examiner must 
state the point at which she begins to 
experience pain and the point at which the 
pain causes limitation or functional loss 
of useful motion.  

3.  After completing the above, and 
conducting any additional development that 
is deemed necessary, readjudicate the 
Veteran's claim for an increased rating 
for her spine disability, including 
consideration of all rating criteria that 
have been in place since she filed her 
claim in October 2001, and readjudicate 
her claim for a TDIU.  If any benefit 
sought is not granted in full, provide the 
Veteran and her representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


